Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 11/02/2021. Currently claims 1-2, 4-5, 7-9, 11-12, and 25 are pending in the application.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-2, 4-5, 7-9, 11-12, and 25, without traverse, drawn to a method in the reply filed on 11/02/2021 is acknowledged.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


A person shall be entitled to a patent unless –


 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C.102 as being anticipated over Sand et al. (US Patent Application Publication Number 2016/0151982 A1), hereafter, referred to as “Sand”. 

Regarding claim 1, Sand teaches a method of additive manufacturing a porous inorganic part comprising:
(i) providing a mixture comprised of an organic reactive material and phase change material (claim 1, para [0083]). Sand teaches to use an organic reactive material by teaching to select thixotropic thermoset material (para [0016]), and a phase change material by teaching to use of additive to regulate the cure and flow properties (equivalent to changing phase). Sand also teaches to use sodium hydroxide, potassium hydroxide or salts of ethylene-diamine-sulfonic acid (para. [0083]).
 (ii) dispensing said mixture through a nozzle to form an extrudate deposited on a base (claim 1),

(iv) repeating steps (ii) and (iii) to form a successive layer of the mixture adhered on the initial layer to form an additive manufactured part (para. [0014]), and
(v) allowing the organic reactive material to react forming a thermoset material having therein the phase change material to form the additive manufactured article (claim 1, para. [0083]).

Regarding claim 2, Sand teaches the method, wherein the temperature is from 20° C to 200° C by teaching to heat the polymer mix to a temperature ranging from about 25°  to about 125° C, when the deposition of the polymer takes place to form the part.


Claim Rejections - 35 USC § 103

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-5, and 25 are rejected under 35 U.S.C.103 as being obvious Sand et al. (US Patent Application Publication Number 2016/0151982 A1), in view of Xu (US Patent Application Publication Number 2014/0072712 A1), hereafter, referred to as “Xu”. 

Regarding claims 4-5, Sand teaches to use rheology control additive that is blended with the thermoset resin to cure and flow properties of the prepared thixotropic thermoset resin. Sand also teaches that these additives are commercially available from a wide variety of sources and are well known by those of skill in the art. One of skill in the art would readily identify which additives are desirable depending on the intended application and end use of the part (para. [0092]), and similarly the amount of rheology control additive also determined (para. [0084] [0089]). 

But Sand fails to explicitly teach that the phase change material is heated to change the material from solid to liquid and the melting occurs at 20° C to 200° C.  However, Xu teaches the use of wax component (equivalent to phase changing material) (para. [0006]) such as hydrogenated wax, paraffin wax, microcrystalline wax, fatty ester wax or a mixture thereof (para. [0032]) in a three dimensional printing system in a urethane based polymer (para. [0023]) system. Xu also teaches to heating the 3D article to a temperature greater than the melting point of the non-reactive wax component. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Xu, and substitute the phase change material with a known wax material to obtain 

Regarding claim 25, Sand and Xu together teach a process of manufacturing a part using steps (i) through (iv) to deposit successive layers to form an article at temperature below the melting point of the phase change material.  However, additionally, Xu teaches heating the three dimensional article to a temperature above the melting point of the wax component (phase change material) of the article, however, only after the step (v) as defined in claim 11 of the instant application.

Claims 7-9 are rejected under 35 U.S.C.103 as being obvious Sand et al. (US Patent Application Publication Number 2016/0151982 A1), in view of Rothfuss (US Patent Application Publication Number 2016/0059496 A1), hereafter, referred to as “Rothfuss”. 

Regarding claims 7-9, Sand teaches to use organic reactive material (thermoset) and phase change material (claim 1, para [0083]) to make a part by successive deposition of layers using an additive manufacturing process. But Sand fails to explicitly teach the use of phase change material that is a solid particulate. However, Rothfuss teaches the use of a thermoset material (para. [0018]) along with additives that would facilitate the manufacturing process by 

It would also have been obvious to any ordinary artisan that the extrudate has a cross-sectional diameter and the solid particulate has a maximum particle size that would be less than the cross-sectional diameter of the extrudate, because that would allow the mixture to pass through the extrudate cross-section.  Additionally, it would also have been obvious that the ratio of maximum particulate size/extrudate cross-sectional diameter would be a parameter that would need to be optimized in order for the safe and clog-free operation of the extrusion machine. Therefore, the determination of the ratio of ratio of maximum particulate size/extrudate cross-sectional diameter to be at most 0.5, would be a matter of optimization performed under regular experimentation.

Allowable Subject Matter

Claims 11-12 is objected to as being directly or indirectly dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for indication of allowable subject
matter:

Regarding claim 11, the prior art of references do not teach or fairly suggest the (by
themselves or in combination) a method of additive manufacturing that further comprising steps of - “after step (v):
(vi) heating the additive manufactured article to a temperature above where the phase change material undergoes the phase change,
(vii) changing the shape of the additive change article by application of a force and then
(vii) cooling below the temperature where the phase change material undergoes a phase change thereby causing the additive manufactured article to retain the changed shape.”

Claim 12 depend on claim 11.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742